Citation Nr: 9902995	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for stomach disorder, 
to include chronic gastritis, gastroenteritis reflux disease, 
peptic ulcer disease, irritable bowel syndrome, and 
duodenitis, as due to an undiagnosed illness.

2.  Entitlement to service connection for enlarged heart 
(cardiomegaly) with diastolic left ventricular dysfunction, 
asymptomatic, as due to an undiagnosed illness.

3.  Entitlement to service connection for aching muscles, to 
include myositis, chronic generalized myalgia, and 
nonspecific myalgia, as due to an undiagnosed illness.

4.  Entitlement to service connection for enlarged liver as 
due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to 
March 1992.  He had Southwest Asia service from October 18, 
1990, to April 8, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for stomach condition, enlarged liver, 
enlarged heart, and aching muscles.


REMAND

The appellant has claimed that he has developed a stomach 
disorder, enlarged, liver, enlarged heart, and aching muscles 
from an undiagnosed illness related to his service in the 
Persian Gulf.  Although the appellant has undergone VA 
examinations, the specificity of those examinations is 
insufficient for the Board to determine whether service 
connection is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to schedule the appellant 
for a comprehensive general medical 
examination following the AMIE general 
medical examination worksheet.  The 
examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history.  The 
examiner must state in the examination 
report that he/she has reviewed the 
appellant's claims folder.  The examiner 
should report, based on the appellant's 
history, the following information as to 
each claimed disability: (1) onset, (2) 
frequency, (3) duration, (4) severity of 
all complaints, (5) what precipitates 
each disability and what relieves each 
disability.  For all claimed disabilities 
and symptoms which the general medical 
examination worksheet does not address in 
detail, the examiner should follow the 
appropriate additional AMIE worksheets, 
and request specialists' examinations as 
indicated.  

The examiner should list all diagnosed 
disabilities and state which symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with each.  If the symptoms, abnormal 
physical findings, and abnormal 
laboratory test results are associated 
with a diagnosed disability, additional 
specialist examinations for diagnostic 
purposes are not needed.

However, if there are symptoms, abnormal 
physical findings, or abnormal test 
results that have not been determined to 
be part of a known clinical diagnosis, 
further specialist examinations will be 
required to address these findings.  If 
this is the case, the specialist should 
be provided with the examination reports 
and test results.  The specialist should 
also be provided with the symptoms, 
abnormal physical findings, and abnormal 
laboratory test results that have not 
been attributed to a known clinical 
diagnosis.  The specialist should be 
asked to determine which of these, if 
any, can be attributed in this veteran to 
a known clinical diagnosis and which, if 
any, cannot be attributed in this veteran 
to a known clinical diagnosis.  The 
specialist's determinations should be 
documented in the examination report 
should specifically state in the 
examination report whether the 

After the specialists' examinations have 
been completed, and all laboratory test 
results are received, a final report 
providing a list of diagnosed 
disabilities must be made.  The symptoms, 
abnormal physical findings, and abnormal 
laboratory results that cannot be 
attributed to a known clinical diagnosis 
should be separately listed.  The 
examiners should reconcile all 
differences among the examiners, by 
consultation or workgroup as necessary 
before the examination is returned to the 
RO.

2.  The appellant is placed on notice 
that if he has undergone any treatment as 
to his claimed disabilities since 1997, 
he should submit those medical records.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


